Title: From Benjamin Franklin to Sarah and Richard Bache, 26 June 1782
From: Franklin, Benjamin
To: Bache, Sarah Franklin,Bache, Richard


Dear Son and DaughterPassy, June 26. 1782
I have only time to write a few Lines. I am well, and your Son was well about 10 Days ago. He is not in the Town of Geneva, where the Government is at present in Disorder; but is at the Master’s Country-House, a few Miles distant where he goes on with his Studies. Let me know in your next what his Age is, which I have forgotten.— I send enclos’d some of his Letters; & am ever Your affectionate Father
B Franklin
Temple presents his Duty—
